Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 1 of 9




             Exhibit A
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 2 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 3 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 4 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 5 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 6 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 7 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 8 of 9
Case 3:18-cv-02193-MEM Document 2 Filed 11/13/18 Page 9 of 9
